Case 2:18-cv-10255-SJO-MRW Document 25-3 Filed 03/04/19 Page 1 of 3 Page ID #:390




                           EXHIBIT 2
Case 2:18-cv-10255-SJO-MRW Document 25-3 Filed 03/04/19 Page 2 of 3 Page ID #:391



                      Beijing Second Intermediate People's Court

                                Notice of Acceptance of Case

       To Leview Holding (Beijing) Limited:

       The prosecution filed by you (your company) for contract dispute against Taoyun
       Capital Group Co., Ltd. and Shanghai Lan Cai Asset Management Co., Ltd. , through
       review, is found compliant with statutory case filing requirements, and this Court has
       therefore decided to register and docket the case, with the case numbering (2019) Jing
       02 Min Chu No. 72. Relevant litigation rights and obligations will be informed of
       separately.

       This Court now issues the Notice of Payment of Litigation Fees to you (your
       company), with the litigation fees payable in this case being RMB 291,800.00 yuan.
       You (your company) shall make the payment at the offices of Agriculture Bank of
       China within the statutory period of seven days (including holidays and festivals).
       Following payment and receipt of notice from the judicial tribunal, please deliver the
       receipt of payment to the responsible judge of the judicial tribunal directly. In the
       event of failure to make the payment within the statutory period, upon finding out the
       fact, the judicial tribunal will rule to deal with the case as being withdrawn.


                                                   Beijing Second Intermediate People's Court

                                                                                     (Stamp)

                                                                            January 14, 2019




                                              Exhibit 2
                                              Page 8
Case 2:18-cv-10255-SJO-MRW Document 25-3 Filed 03/04/19 Page 3 of 3 Page ID #:392




                                      Exhibit 2
                                      Page 9
